Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed January 21, 2021.
Claims 1 and 4-15 are currently pending and are under examination.
Benefit of priority is to December 28, 2016.

Withdrawal of Rejections:

	The rejection of Claims 1, 3, 5-8 and 11 under 35 U.S.C. 101 is withdrawn.
The rejection of Claim(s) 1, 3, 5, 6, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gui et al. (IDS; 2015; Complete genome sequence of  Corynebacterium glutamicum  CP, a Chinese L-leucine producing strain; 2-isopropylmalate synthase [Corynebacterium glutamicum].  NCBI, GenBank Acession No. ALP49010.1) is withdrawn.

Maintenance of Rejections, Modifications necessitated by amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 
Claim 1 is drawn to a modified isopropylmalate synase having an amino acid substitution at Arg558His/Ala/Gln and/OR Gly561Arg/Tyr of SEQ ID NO: 1. Therefore, Claim 5 lacks antecedent basis in Claim 1 because both the Arg558 and Gly561 positions are mutated together, Claim 5 and 7, as drawn to polypeptides having amino acid sequences SEQ ID NO: 27, 30, and 33 comprising Gly561Asp or encoding nucleic acid sequences SEQ ID NO: 42, 45, and 48 respectively, 
Below is a sequence alignment of instant SEQ ID NO: 1 and SEQ ID NOs: 21-35:

    PNG
    media_image1.png
    502
    527
    media_image1.png
    Greyscale




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.  10,351,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Claim 14 is drawn to leucine producing Corynebacterium glutamicum comprising a modified polypeptide IPMS with mutations Arg558His and(SEQ ID NO: 27) which are strains of bacteria deposited as KCCM11661P (see the instant specification at page 12), which strain is claimed in the patent.

Applicants request that this rejection be held in abeyance until patentable subject matter is indicated. 

Claim 1, 4, 6, 8, 9, 10, 11, 12 are allowable.
Claim 5, 7, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656